2018 WI 86

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2015AP2375
COMPLETE TITLE:         Milwaukee Police Association and Michael
                        Crivello,
                                   Plaintiffs-Appellants-Petitioners,
                        Milwaukee Professional Fire Fighters
                        Association, Local 215 and David R. Seager, Jr.,
                                   Intervenors-Plaintiffs-Co-Appellants-
                                   Petitioners,
                             v.
                        City of Milwaukee,
                                   Defendant-Respondent.
                          REVIEW OF A DECISION OF THE COURT OF APPEALS
                           Reported at 375 Wis. 2d 326, 897 N.W.2d 67
                                      (2017 – Unpublished)

OPINION FILED:          July 6, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          November 14, 2017

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Milwaukee
   JUDGE:               Timothy G. Dugan

JUSTICES:
   CONCURRED:           R.G. BRADLEY, J., concurs, joined by GABLEMAN,
                        J. (opinion filed).
  DISSENTED:            ABRAHAMSON, J., dissents, joined by A.W. BRADLEY
                        J. (opinion filed).
                        KELLY, J., dissents (opinion filed).
  NOT PARTICIPATING:

ATTORNEYS:


       For        the   plaintiffs-appellants-petitioners,   there     were
briefs filed by Jonathan Cermele and Cermele & Matthews, S.C.,
Milwaukee.          There was an oral argument by Jonathan Cermele.


       For        the   intervenors-plaintiffs-co-appellants-petitioners,
there were briefs filed by Christopher J. MacGillis, Sean E.
Lees, and MacGillis Wiemer, LLC, Wauwatosa. There was an oral
argument by Christopher J. MacGillis.
       For the defendant-respondent, there was a brief filed by
Stuart S. Mukamal, assistant city attorney; Grant F. Langley,
city   attorney;   and   Miriam   R.   Horwitz,   deputy   city   attorney.
There was an oral argument by Stuart S. Mukamal.




                                       2
                                                                            2018 WI 86
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.    2015AP2375
(L.C. No.   2014CV8688)

STATE OF WISCONSIN                              :            IN SUPREME COURT

Milwaukee Police Association and Michael
Crivello,

            Plaintiffs-Appellants-Petitioners,

Milwaukee Professional Fire Fighters
Association, Local 215 and David R. Seager,                            FILED
Jr.,
                                                                    JUL 6, 2018
            Intervenors-Plaintiffs-Co-Appellants-
            Petitioners,                                             Sheila T. Reiff
                                                                  Clerk of Supreme Court
      v.

City of Milwaukee,

            Defendant-Respondent.




      REVIEW of a decision of the Court of Appeals.                  Reversed.


      ¶1    PATIENCE      DRAKE   ROGGENSACK,       C.J.     When     the    Employee

Retirement System (ERS) was created for the City of Milwaukee

(the City) in 1937, the State granted each employee-member of

the ERS the right to vote for the election of three employees to

serve on the ERS Annuity and Pension Board (the Board) comprised
of seven members.         In 1947, the State granted all first class
                                                                      No.    2015AP2375



cities      the    opportunity    to    manage    the     ERS   pursuant       to    the

exercise of home rule powers.            However, the State also protected

individual rights of those persons who were members of an ERS

because      the     State   precluded        amendment    or    alteration         that

modified "the annuities, benefits or other rights of any persons

who are members of the system prior to the effective date of

such amendment."        § 31(1), ch. 441, Laws of 1947.

       ¶2     In 1967, the City exercised its home rule over the

ERS,   consistent       with    the    State's    protections         of    individual

member rights.         However, in 2013, the City amended its charter

ordinance and reduced the voting rights of employees.                               Each

employee-member was permitted to vote for only one employee to

serve on the Board, rather than three, and employees could no

longer vote for the employees of their choice.                        The City also

gave the mayor three appointments, thereby increasing the size

of the Board to eleven members.

       ¶3     Milwaukee      Police     Association        (MPA)       members       and

Milwaukee Professional Fire Fighters Association (MPFFA) members
challenged the 2013 amendment, saying that it altered the "other

rights" of employee-members of the ERS who were members prior to

the amendment in violation of State law.

       ¶4     Upon    review,     we    conclude     that       the    City's       2013

amendment to its charter ordinance that reduced each individual

employee-member's right to vote for three employees of his or

her choice         to serve on the Board, while diluting employees'

voice on the Board, modified "other rights" and therefore, is
contrary to State law.           Accordingly, for the reasons stated more
                                          2
                                                                     No.     2015AP2375



fully below, we reverse the decision of the court of appeals and

restore   the    right     of   employee-members         to    vote        for     three

employees of their choice to serve as employee-members of the

Board.    We also return the Board's size to its size prior to

2013.

                                I.    BACKGROUND

    ¶5     In    1937,   the    State       established       the    ERS     and      its

administrative    powers    and      responsibilities     for       cities       of   the

first class.     Ch. 396, Laws of 1937.            The "administration and

responsibility     for   the      proper     operation    of        the    retirement

system" were "vested" in the Board.             Id., § 7(1).          The 1937 Law

established classifications for Board positions and the right of

employees to elect three employees to serve as Board members.

Relevant to our discussion of MPA's and MPFFA's challenge, the

Law provided:

         (2) MEMBERSHIP.    The membership                of        the    board
    shall consist of the following:

         (a) Three members to be appointed by the chairman
    of the common council or other governing body (subject
    to the confirmation by such common council or other
    governing body), for a term of three years,

           (b) The city comptroller ex-officio,

         (c) Three employe[e] members who shall be members
    of the retirement system and who shall be elected by
    the members of the retirement system for a term of
    three years according to such rules and regulations as
    the board shall adopt to govern such election.     The
    initial terms of the first three members so elected
    shall expire at the end of one, two and three years,
    respectively. Following the completion of the initial
    terms, the terms of the office of such members shall
    be three years.

                                        3
                                                                     No.   2015AP2375



§ 7(2), ch. 396, Laws of 1937.

     ¶6     If   a    vacancy     occurred    "in    the    office    of    a     board

member," the 1937 Law provided that "the vacancy shall be filled

for the unexpired term in the same manner as the office was

previously filled."           Id., § 7(3).         Each Board member had one

vote.      "Four votes shall be necessary for a decision by the

members of the board at any meeting of the board."                   Id., § 7(5).

     ¶7     The 1937 Law also provided that it is the Board's

responsibility       to     "establish    rules     and    regulations      for     the

administration of the funds created by this act and for the

transaction of its business."             Id., § 7(6).        The Board members

were "trustees of the several funds of the system," and given

the "full power [and] sole discretion to invest and re-invest."

Id., § 9(1).

     ¶8     In 1947, in order to give all first class cities such

as   Milwaukee       "the    largest     measure     of    self-government         with

respect to pension annuity and retirement systems," the State

amended    its   1937       ERS   enactment    and    granted    the       City     the
opportunity to assume responsibility for the ERS, whereby the

City could "amend or alter the provisions" of the ERS "in the

manner prescribed by section 66.01 of the statutes."                        § 31(1),

ch. 441, Laws of 1947.            However, in so doing, the legislation

did not give the City carte blanche to amend the ERS as it

pleased.     Rather, the law explicitly limited the City's power,

providing that "no such amendment or alteration [to the ERS]

shall modify the annuities, benefits or other rights of any


                                          4
                                                                          No.    2015AP2375



persons who are members of the system prior to the effective

date of such amendment or alteration."                  Id.

      ¶9     In   1967,    the    City,    by     charter         ordinance,     exercised

home rule over the ERS.              The City adopted the language from

§ 31(1) of the 1947 Law nearly verbatim.                          The City's home rule

as it appears in its charter ordinance states:

      For the purpose of giving to cities of the first class
      the largest measure of self-government with respect to
      pension, annuity and retirement systems compatible
      with the constitution and general law, it is hereby
      declared to be the legislative policy that all future
      amendments and alterations to this act are matters of
      local affair and government and shall not be construed
      as an enactment of statewide concern.    Cities of the
      first class are hereby empowered to amend or alter the
      provisions of this act in the manner prescribed by
      s. 66.0101, Wis. Stats.,      provided that no such
      amendment or alteration shall modify the annuities,
      benefits or other rights of any persons who are
      members of the system prior to the effective date of
      such amendment or alteration.
Milw., Wis., Charter Ord. § 36-14 (emphasis added).                              Following

the City exercising its home rule power, the voting rights of

ERS   members     who     were    employees       remained         the    same    as    that

provided     by   statute     when    the       ERS    was     created.          That    is,

employees     continued      to    have     the       right       to   vote     for     three

employees    to   serve     as    members       to    the     Board.       Milw.,      Wis.,

Charter Ord. § 36-18-2.

      ¶10    In   1972,     the    City    amended          its    charter      ordinance,

changing the composition of the Board.                        The amendment added a

retired employee as a member of the Board, elected by other

retired     employees.       Milw.,       Wis.,       Charter      Ord.    § 36-15-2(d).
This change did not limit the voting rights of employee-members,

                                            5
                                                                       No.     2015AP2375



who continued to have the right to elect three employees of

their choice to serve as members of the Board.                   Id.

      ¶11    In 2013, the City again amended its charter ordinance.

The 2013 amendment significantly reduced the voting rights of

employees to select employees as members of the Board.                                  MPA

members were limited to electing only one Board member, and that

person had to be a police officer.                      Milw., Wis., Charter Ord.

§ 36-15-(2)(c).        MPFFA employees voting rights were similarly

reduced so that they too could elect only one Board member and

they could select only a firefighter.                      Id.   And finally, the

City limited the voting rights of all other employee-members of

the ERS such that they could vote for only one Board member who

could be neither a police officer nor a firefighter.                       Id.

      ¶12    The   2013     amendment    also      increased     the    size       of   the

Board   to   eleven    members.        While      the    chairman     of     the   common

council continued to appoint three Board members, pursuant to

the   amendment,      the    mayor    was       given    power   to    appoint      three

additional Board members.            Id., § 36-15-(2)(a-3).
      ¶13    MPA challenged the 2013 changes to the ERS in circuit

court, seeking declaratory judgment and a permanent injunction.

In so doing, MPA alleged that the 2013 amendment infringed on

the rights of police officers to vote for three employees to

serve as ERS Board members, and to participate in a Board of

similar size to that provided in the State's 1947 delegation to

the City.      The circuit court allowed MPFFA, who sought the same

relief, to intervene.


                                            6
                                                                             No.    2015AP2375



     ¶14      The     City     and    MPA   filed        cross-motions        for        summary

judgment, and the circuit court ruled in favor of the City,

concluding that the modifications of the ERS were lawful.1                                    In

its oral ruling, the circuit court concluded that "under the

circumstances[,] the other rights provisions of the statute and

the charter do not include a specific right to the makeup of the

board," and "the city's modification of the makeup of the board

does not affect any of the rights of the members."                             The circuit

court did not address the curtailment of individual employee's

right    to    vote    to    elect      three     employees      to     serve       as    Board

members.

     ¶15      On appeal, the court of appeals affirmed the circuit

court, relying in large part on Stoker v. Milwaukee Cty., 2014
WI 130, 359 Wis. 2d 347, 857 N.W.2d 102.                        The court of appeals

concluded      that     there        were   no    vested       rights    to        the    size,

composition, and manner of election of the Board and that "the

City is entitled to amend, on a prospective basis" these matters

"because the members of the retirement system do not have any
rights        in     those      matters."                Milwaukee      Police            Ass'n,

No. 2015AP2375, unpublished slip op., ¶21 (Wis. Ct. App. Mar.

23, 2017).          As with the circuit court, the court of appeals

ignored    individual        employee's          right    to   vote     to    elect       three

employees to serve as Board members.                       The court of appeals did

so by shifting the focus of its discussion to the Board's "size,

     1
       The         Honorable     Timothy     G.     Dugan      of     Milwaukee          County
presided.


                                             7
                                                                         No.    2015AP2375



composition, and manner of elections," rather than considering

individual employee's statutory right to vote or whether they

had a meaningful voice in Board decisions.                  Id., ¶17.

       ¶16   MPA and MPFAA sought review of the court of appeals'

decision; we granted review.              For the reasons set forth below,

we reverse the decision of the court of appeals.

                                   II.   DISCUSSION

                            A.     Standard of Review

       ¶17   This case is before us on summary judgment granted to

the City.     We review summary judgments independently.                         Grygiel

v. Monches Fish & Game Club, Inc., 2010 WI 93, ¶12, 328 Wis. 2d
436, 787 N.W.2d 6.           Here, summary judgment turns on statutory

interpretation     that       we     also       address    independently,             while

benefitting from the discussions of the court of appeals and the

circuit court.     Voces De La Frontera v. Clarke, 2017 WI 16, ¶12,

373 Wis. 2d 348, 891 N.W.2d 803.

       ¶18   Furthermore, we independently decide, as a matter of

law, whether a matter is primarily of statewide concern, Black
v. City of Milwaukee, 2016 WI 47, ¶30, 369 Wis. 2d 272, 882
N.W.2d 333.

                       B.    Statute/Ordinance Interaction

       ¶19   Municipal      corporations         have    only    those    powers      that

were    specifically        conferred       on    them     and    those        that    are

necessarily implied by the powers conferred.                     Van Gilder v. City

of Madison, 222 Wis. 58, 73, 268 N.W. 108 (1936); Butler v. City

of Milwaukee, 15 Wis. 546 (*493), 550 (*497) (1862).


                                            8
                                                                   No.    2015AP2375



     ¶20     The City, through statutory delegation from the State

and its enactment of charter ordinance pursuant to Wis. Stat.

§ 66.0101 (2015-16),2 has home rule powers permitted by Article

XI, § 3(1) of the Wisconsin Constitution, some of which bear on

the ERS.3    Black, 369 Wis. 2d 272, ¶4.

     ¶21     In the case before us, the State permitted the City to

exercise home rule over many ERS provisions.                  Ch. 441, Laws of

1947.       The   City    began    to   exercise     those   powers       in   1967.

However, notwithstanding the City's home rule powers, certain

aspects of the ERS continued to be matters of statewide concern.

See e.g., Madison Teachers, Inc. v. Walker, 2014 WI 99, ¶95, 358
Wis. 2d 1, 851 N.W.2d 337 (concluding that Wis. Stat. § 62.623

(2011–12),    which      prohibited     the   City   from    paying      employees'

shares of ERS contributions, was a matter of statewide concern

and therefore, § 62.623 superseded the City's home rule powers).

Furthermore, the delegation of authority to the City in regard

to the ERS was specifically limited by the legislature's 1947

enactment.        The    City     was   given   no   power    to    "modify     the
annuities, benefits or other rights of persons who are members

of the system."

     2
       All subsequent references to the Wisconsin Statutes are to
the 2015-16 version unless otherwise indicated.
     3
       Cities and villages organized pursuant to state law may
determine their local affairs and government, subject to the
Wisconsin Constitution and to such enactments of the legislature
of statewide concern as with uniformity shall affect every city
or village.      The method of such determination shall be
prescribed by the legislature. Wis. Const. art. XI, § 3(1).


                                         9
                                                                                    No.        2015AP2375



                                   1.     "Other rights"

       ¶22    The        City's    management         of     the        ERS        arises       through

legislative delegation as a "matter[] of local affair[s] and

government."             § 31(1), ch. 441, Laws of 1947.                             Through this

delegation, the City was given the power to "amend or alter" the

ERS to best suit the needs of the system.                              However, an important

limitation         was    placed     on    the       City;    it        was        precluded         from

modifying      "the       annuities,       benefits          or    other           rights       of    any

persons who are members of the system . . . ."                                      Id. (emphasis

added).

       ¶23    At    oral     argument      all       parties       seemed          to     agree      that

neither the employees' right to vote for three employees to

serve as members of the Board nor the size of the Board comes

within "annuities" or "benefits."                     The City did not contest that

employees are "persons who are members of the system."

       ¶24    Where the disagreement lies is with the meaning of

"other rights."             That disagreement is two-fold:                              (a) whether

each   employee-member             has    the    right       to        vote    to       elect     three
employees to serve as Board members, and (b) whether the Board

must remain of a similar size to that originally established

under the 1947 Law, wherein the State specifically limited the

City's       management       powers      over       the     ERS.             We     address         each

contention in turn.

                             a.    Employee voting rights

       ¶25    The    ERS     was    created      by    the        legislature             to    provide

benefits      for    City     employees         at   their        retirement            and     to    pay
benefits      to    the     widows       and    children          of    deceased          employees.
                                                10
                                                                           No.     2015AP2375



Ch. 396,    Laws     of         1937.      The      Board    was    charged       with    the

responsibility to establish rules and regulations for conducting

Board business.           Id., § 7(6).         Board members were "trustees" of

the funds they managed, in which the Board had "full power in

its sole discretion to invest and re-invest."                       Id., § 9(1).

    ¶26     In     1937,        each    employee     who     was   an   ERS      member    was

granted voting rights sufficient to elect three employees of his

or her choice to become Board members.                        Id., § 7(2)(c).            Those

employee voting rights assured that the interests of employees,

for whom the ERS was created, would have a meaningful voice in

Board    decisions.             Stated    more      fully,    employee-elected           Board

members were positioned to have oversight of the ERS so that its

funds would not be wasted and employees left without income

after years of work.

    ¶27     In     1947,         when    the     State       granted      the     City    the

opportunity to manage the ERS through enactment of a home rule

charter ordinance, the State limited the City's ability to amend

or alter the ERS.           The State specifically protected employees by
providing     that        the     City    could      not     "modify      the    annuities,

benefits or other rights of any persons who are members of the

system     prior     to     the     effective        date    of    such     amendment      or

alteration."       § 31(1), ch. 441, Laws of 1947 (emphasis added).

    ¶28     "Other rights" is not a legislatively defined term.

Accordingly, we interpret "other rights" to give meaning to the

legislative mandate by which the State limited the City's power

to amend or alter the ERS.                State ex rel Kalal v. Circuit Court
for Dane Cty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110.
                                               11
                                                                         No.   2015AP2375



          ¶29    The purpose of a statute informs our interpretation of

statutory terms.           McNeil v. Hansen, 2007 WI 56, ¶16, 300 Wis. 2d
358, 731 N.W.2d 273 (citing Klein v. Bd. of Regents of Univ.

Wis. Sys., 2003 WI App 118, ¶13, 265 Wis. 2d 543, 666 N.W.2d 67

(concluding that statutory interpretation that contravenes the

purpose of a statute is disfavored)).                      If a statute is capable

of    a       reasonable       construction     that    carries    out   the   manifest

purpose of the enactment, that construction should be given.

Westmas v. Creekside Tree Serv., Inc., 2018 WI 12, ¶19, 379
Wis. 2d 471, 907 N.W.2d 68.                   Statutory terms are interpreted in

the context in which they occur, not in isolation.                        State ex rel

Kalal, 271 Wis. 2d 633, ¶46.                    Ejusdem generis4 is a canon of

statutory construction that is sometimes employed to arrive at

the   meaning       of     a    term   from    the     context    in   which   the   term

appears.          Milwaukee Journal Sentinel v. DOA, 2009 WI 79, ¶44,

319 Wis. 2d 439, 768 N.W.2d 700.

          ¶30    That annuities and benefits are rights of employees,

is not contested by the City.                   Furthermore, a plain reading of
the statute where annuities and benefits precede "other rights"

in the same sentence implies that "other rights" are of the same

type, i.e., ERS rights belonging to employees, Auto-Owners Ins.

          4
       Ejusdem generis is "A canon of construction holding that
when a general word or phrase follows a list of specifics, the
general word or phrase will be interpreted to include only items
of the same class as those listed."     Ejusdem Generis, Black's
Law Dictionary 631 (10th ed. 2014). It literally means "of the
same kind."   Auto-Owners Ins. Co. v. City of Appleton, 2017 WI
App 62, ¶17, 378 Wis. 2d 155, 902 N.W.2d 532.


                                               12
                                                                                 No.    2015AP2375



Co. v. City of Appleton, 2017 WI App 62, ¶17, 378 Wis. 2d 155,

902 N.W.2d 532, as contrasted with ERS rights belonging to the

City.

       ¶31       "Annuity" is a defined term that focuses on financial

payments for the welfare of ERS members and their families.

§ 1(6), ch. 396, Laws of 1937.                      However, although ch. 441, Laws

of 1947 did not define "other rights," the 1947 legislation did

explain         that    the    "purpose       of    safeguarding          the    stability     of

pension systems" was an important concern.                                § 31(2), ch. 441,

Laws       of    1947.        Safeguarding          ERS       stability    is     promoted     by

employee-participation              in   the       Board       because    it    is     employees,

current and past, for whom stability of the ERS is critical.

Preamble to ch. 396, Laws of 1937.

       ¶32       With that clearly stated purpose in mind, the phrase,

"other rights" easily encompasses employee voting rights because

employee         members      of   the   Board          are    in   a   unique    position     to

oversee         the    Board's     use   of    funds          and   thereby     safeguard     the

financial stability of the ERS.                         Employees have the most to gain
from a financially stable ERS because the ERS directly impacts

their financial security upon retirement.                               In addition, it is

employees who will suffer most if ERS funds are lent to a cause

that returns a worthless promissory note in exchange for the

funds that the Board manages, as has occurred in other states.5

       5
       See Illinois Pension Problem: Coming to a State Near You,
USA Today, July 12, 2017; Rachel Greszler, How Big Is Your
State's Share of $6 Trillion in Unfunded Pension Liabilities?,
The Daily Signal, Dec. 20, 2017.


                                                   13
                                                                     No.    2015AP2375



    ¶33     And finally, the term, "other rights," occurs in a

series    of    financially      related       terms,   e.g.,     annuities       and

benefits that affect employees.                It is reasonable to conclude

that § 31(1) of the 1947 enactment meant the phrase "or other

rights"   to    include    employee     ERS    rights   bearing      on    financial

matters in addition to annuities and benefits.                       This context

assists    in    interpreting         the     meaning   of      "other      rights."

Milwaukee Journal Sentinel, 319 Wis. 2d 439, ¶44.

    ¶34     We conclude that the term, "other rights," includes

the right of each individual employee-member of the ERS to vote

for three employees of his or her choice to become members of

the Board and thereby oversee the continued financial stability

of the ERS.      Stated otherwise, it was these other financially-

related   rights   of     individual        employee-members     that      the   State

required the City not amend or alter.                   As we have explained

above,    the   right     of   each   employee     to   vote    to    elect      three

employee members to serve on the ERS Board promotes financial

stability for the ERS.
                                b.    Board size

    ¶35     When the Board was established in 1937, it had seven

members, three of whom were current City employees, three of

whom were political appointees.               § 7(2), ch. 396, Laws of 1937.

Each Board member had one vote, and a Board decision required

four votes.      Id., § 7(5).         The Board size remained the same in

1947 when the State granted the City the opportunity to assume

responsibility for the ERS and in 1967 when the City enacted its
charter ordinance, availing itself of that opportunity.
                                        14
                                                                           No.     2015AP2375



      ¶36    In 1972, the City amended its charter ordinance to

increase the Board's size to eight.                         Milw., Wis., Charter Ord.

§ 36-15-2(d).       A Board position for a retired employee, who was

elected by retired employees, was added.                        Id.   This decision did

not   dilute      the    employees'         opportunity         to    oversee     financial

decisions of the Board.                Financial stability of the Board was

paramount for retired employees too.

      ¶37    In 2013, the City gave the mayor the power to appoint

three   Board     members,          thereby      increasing       the    Board     size    to

eleven.     Milw., Wis., Charter Ord. § 36-15-2(a-3).                           Thereafter,

six of the eleven Board members were political appointees.                               This

increase in board size with political appointees diluted the

employees' ability to have the Board address concerns they may

have about ERS's financial stability.

      ¶38    In   the        matter    before       us,   the    Board    was    given    the

administrative      responsibility             for    the     operation    of     the    ERS.

§ 7(6), ch. 396, Laws of 1937.                   For example, the Board was given

the responsibility to "establish rules and regulations for the
administration          of    the     funds."          Id.       Board     members       were

denominated, "trustees," of the assets under their care.                                  Id.,

9(1).     Although this change in the size of the Board did not

affect the Board's purpose or its obligations, it did affect the

employees'     voice         in    regard   to      Board    decisions.          With   three

appointments made by the chairman of the common council and

three appointments made by the mayor, political appointees could

control     all    Board          decisions,     including       those    affecting       the
financial stability of ERS.
                                               15
                                                                                       No.     2015AP2375



       ¶39    We    conclude            that    having     a    meaningful             voice    on   the

Board is among the "other rights" of employees that the City was

not    free   to       alter       or    modify     under      its     home       rule       authority.

Accordingly, we reverse the court of appeals conclusion that

increasing        the       size    of    the    Board     to    eleven       members          did   not

conflict with State law.

                                    2.    Statewide concern

       ¶40    We next consider whether promoting financial stability

of the ERS is a matter primarily of statewide concern, primarily

of local concern or a combination of the two.                                 Madison Teachers,

358 Wis. 2d 1, ¶96.                     When there is a conflict between a home

rule    ordinance           and    countervailing           state      legislation,             if   the

matter       is    exclusively            of      statewide          concern,           the     statute

controls.         Id., ¶116; see also DeRosso Landfill Co. v. City of

Oak Creek, 200 Wis. 2d 642, 647, 547 N.W.2d 770 (1996).

       ¶41    Furthermore,              when    a    law    concerns          a    policy        matter

primarily         of        statewide          concern,         home     rule           powers       are

insufficient           to    permit       municipal        regulation             of    the     matter.
Madison Teachers, 358 Wis. 2d 1, ¶97 (citing Van Gilder, 222
Wis. at 84.)            If a matter is primarily of local concern, the

State nevertheless may regulate the matter so long as the State

does so with uniformity.                  Id., ¶99.

       ¶42    It is within the purview of the legislature to enact

statutes that regulate for the benefit of public health, safety

and welfare.           Black, 369 Wis. 2d 272, ¶5.                     Stability of the ERS

was a concern of the legislature in 1947 when it created the
opportunity for home rule management.                           § 31(2), ch. 441, Laws of
                                                    16
                                                                           No.      2015AP2375



1947.      The financial stability of the ERS affects the welfare of

present and past ERS members and their families.

      ¶43    Legislative        protection          of    retirement       benefits         for

employees,     as       well   as    for    widows       and    children       of   deceased

employees,        is    a   matter     of     public      welfare,       and     therefore,

primarily of statewide concern.                    Madison Teachers, 358 Wis. 2d
1,   ¶97.         A     financially         stable       ERS    is     promoted      by     the

legislature's          grant   of    the    right    to     each      employee-member        to

elect three employees to serve on the Board where their number

gives a meaningful voice to employees' concern for financial

stability of the ERS.               Stated otherwise, through their right to

vote to elect employees who will have Board participation with a

meaningful voice, employees can assure that present and future

financial stability of the ERS remain paramount.                               Accordingly,

the voting rights of individual employees for membership on a

Board that does not unduly dilute their participation supports

and is intertwined with a matter of statewide concern.

                                    III.     CONCLUSION
      ¶44    We    conclude     that       the     City's      2013    amendment       to   its

charter ordinance that reduced each individual employee-member's

right to vote for three employees of his or her choice to serve

on   the    Board      while    diluting         employees'      voice    on     the      Board

modified "other rights" and therefore is contrary to State law.

Accordingly, we reverse the decision of the court of appeals in

this regard and restore the right of employee-members to vote

for three employees of their choice to serve as employee-members


                                              17
                                                             No.     2015AP2375



of the Board.     We also return the Board's size to its size prior

to 2013.

    By     the   Court.—The   decision   of   the   court   of     appeals   is

reversed.




                                    18
                                                                    No.   2015AP2375.rgb

      ¶45   REBECCA GRASSL BRADLEY, J.               (concurring).          I join the

majority     opinion     but    write     separately         to     respond     to   the

dissents.        One     dissent     accuses         the    majority       of    having

"manufactured" a right for the employee members of the Employee

Retirement     System    of    Milwaukee      because       the    statutes     do    not

define what "other rights" the Wisconsin legislature prohibits

the City from modifying.             Justice Kelly's dissent, ¶103.                   But

when the legislature does not define a term, it is up to the

judiciary to identify and declare its meaning, something neither

dissent     attempts.         Another     dissent          says     the     majority's

recognition of employee voting rights "borders on the absurd."

Justice     Abrahamson's       dissent,       ¶55.         However,       the   logical

extension of the dissents' position would be to allow the City

to   disband   the     Employee    Retirement        System       (ERS)   Annuity    and

Pension Board (Board) altogether, thereby eliminating the entire

administrative structure of the ERS.1

      ¶46   The legislature "vested" "[t]he general administration

and responsibility for the proper operation of the retirement

system . . . in an annuity and pension board."                      § 7(1), ch. 396,
Laws of 1937.        The legislature also "vested" in the Board the

responsibility       "for   making      effective     the     provisions        of   this

      1
       The City, in fact, contends it has the right to completely
eliminate the Board.    Justice Kelly’s dissent mischaracterizes
my application of the Presumption Against Ineffectiveness
principle (see Antonin Scalia & Bryan A. Garner, Reading Law:
The Interpretation of Legal Texts 63 (2012)) and infra, ¶¶2, 3,
5, as a "fear that the City will act recklessly."         Justice
Kelly's dissent, ¶119.   My judgments are based on the law, not
on emotion or value judgments about parties' actions, and
Justice Kelly’s dissent is unable to identify any language in my
concurrence to the contrary.


                                          1
                                                        No.    2015AP2375.rgb

act."   Id.    Accepting the dissents' construction of these laws

would render both provisions utterly ineffective:              A retirement

system would exist for the payment of benefits to employees but

there would be no entity to administer or operate it.             No entity

would exist to "mak[e] effective the provisions" of the law.

     ¶47    "[T]he   purpose    of   statutory    interpretation     is   to

determine what the statute means so that it may be given its

full, proper, and intended effect."              State ex rel. Kalal v.

Circuit Court for Dane County, 2004 WI 58, ¶44, 271 Wis. 2d 633,

681 N.W.2d 110.      "A textually permissible interpretation that

furthers rather than obstructs the document's purpose should be

favored."     Antonin Scalia & Bryan A. Garner, Reading Law:              The

Interpretation of Legal Texts 63 (2012).             "This canon follows

inevitably from the facts that (1) interpretation always depends

on context, (2) context always includes evident purpose, and (3)

evident purpose always includes effectiveness."          Id.     "[W]e read

the language of a specific statutory section in the context of

the entire statute.      Thus, we interpret a statute in light of

its textually manifest scope, context, and purpose."               Bosco v.
LIRC, 2004 WI 77, ¶23, 272 Wis. 2d 586, 681 N.W.2d 157 (citing

Kalal, 271 Wis. 2d 633, ¶¶6, 48 n.8).

     ¶48    In this case, we interpret the word "rights" in the

context of the session laws, which gave the City "the largest

measure of self-government with respect to" the ERS, including

the right to amend and alter their provisions, except that the

City is prohibited from modifying "annuities, benefits or other

rights" of ERS members.        Because the non-technical word "rights"
is not defined in the session laws, we ascertain and apply its

                                     2
                                                                          No.       2015AP2375.rgb

ordinary meaning.            Town of Lafayette v. City of Chippewa Falls,

70 Wis. 2d    610,    619,       235 N.W.2d 435     (1975).           A    dictionary

definition may guide our interpretation of a non-technical word

the session laws do not define.                     Spiegelberg v. State, 2006 WI
75, ¶19, 291 Wis. 2d 601, 717 N.W.2d 641.                          "It has come to be

well understood that there is no more ambiguous word in legal

and juristic literature than the word 'right.'"                                 Roscoe Pound,

The Ideal Element in Law 110 (Stephen Presser ed., Liberty Fund

2002)    (1958).            Black's       Law   Dictionary         includes          among      its

definitions of "right" the following:                       "Something that is due to

a person by just claim, legal guarantee, or moral principle" and

"[a] power, privilege, or immunity secured to a person by law."

Right, Black's Law Dictionary (10th ed. 2014).                             Under the 1937

law, Board membership "shall consist of the following:" three

members appointed by the chairman of the common council, the

city comptroller, and three members appointed by ERS members.

§ 7(2), ch. 396, Laws of 1937.                      In the context of the session

laws     we      construe,        the     mandatory     structure          of        the     Board

constitutes a statutory right——something due to city employees
under    the       law.      One    dissent     concludes         that    after        the      2013

Amendment, the employees still have three representatives on the

Board,      so     there    is    no    violation.      Justice          Kelly's        dissent,

¶¶109-10.          But     this    conclusion       fails    to    give    effect          to   the

textual requirement of membership consisting of seven members——

no more and no less.                    Because the 2013 Amendment adds three




                                                3
                                                                   No.     2015AP2375.rgb

members appointed by the mayor, it violated the session law's

mandate.2

      ¶49   The    dissents      eschew       the   court's      interpretation        of

"rights" under the session laws but both dissenters decline to

interpret the word or give it any meaning whatsoever.                           "It is,

of course, a solemn obligation of the judiciary to faithfully

give effect to the laws enacted by the legislature, and to do so

requires    a   determination         of    statutory    meaning."          Kalal,    271
Wis. 2d 633,      ¶44    (emphasis added).              In accordance with this

judicial duty, the court applies an interpretation that furthers

the   purpose     of    the   session       laws——ensuring        the    security      of

retirement and death benefits——by preserving the legislature's

mandate of a Board to administer and operate the ERS.                                 The

dissents' interpretation would obstruct this express legislative

purpose by allowing the elimination of the Board, leaving the

ERS   without     any   entity    to       administer     or     operate      it.     "An

interpretation that contravenes the manifest purpose" of a law

"is   unreasonable."          State    v.    Dinkins,     2012 WI 24,    ¶29,   339
Wis. 2d 78, 810 N.W.2d 787.


      2
       Justice Abrahamson's dissent questions whether the court's
decision in this case means that the 1972 amendment, which added
the retiree position to the Board (thereby expanding its
membership to eight), is also invalid.       Justice Abrahamson's
dissent, ¶99.   That issue is not before us, no one apparently
contested the 1972 amendment, and our decision in this case has
no impact on that amendment.           Justice Kelly's dissent
misunderstands this statement as a validation of the 1972
amendment adding a retiree member to the Board. Justice Kelly's
dissent, ¶¶125-26. Again, the court does not decide whether the
1972 amendment conforms with the Session Laws; no party
presented that issue to us.


                                             4
                                                                    No.   2015AP2375.rgb

    ¶50     The dissents maintain that the statutorily-prescribed

Board composition is not a right of ERS members without any

attempt to give meaning to this pivotal word.                        But "[w]ithout

some indication to the contrary, general words . . . are to be

accorded    their      full   and   fair    scope.         They     are    not   to    be

arbitrarily limited."           Scalia & Garner, supra ¶3, at 101.                    The

dissents apparently "think that when courts confront generally

worded provisions, they should infer exceptions for situations

that the drafters never contemplated and did not intend their

general    language      to     resolve."            Id.      But     "[t]raditional

principles of interpretation reject this distinction because the

presumed point of         using general words is to produce general

coverage——not     to    leave    room     for   courts       to   recognize      ad   hoc

exceptions."      Id.     Our interpretive task is, of course, easier

when the legislature uses specific or defined terms, but when

the legislature speaks broadly using general terms, "they must

be given general effect."           Id.

    ¶51     While the state legislature precluded the City from

changing the composition of the Board, the legislature itself
retains    this   power.3        The    ERS,    as    well    as    the   Board,      are

    3
       Justice Kelly's dissent classifies my analysis as a
"petitio principii error."   Justice Kelly's dissent, ¶129.    In
plainer terms, he means it begs the question.      This argument
distorts my analysis of the "other rights" clause. I agree with
Justice Kelly that this clause "is not a source of rights, it
only protects rights that already exist elsewhere."           Id.
Justice Kelly and I simply disagree as to whether Board
composition is a right.    Justice Kelly also misrepresents my
analysis by claiming that I "acknowledge the legislature can
change the Board's composition without impacting any of the ERS
members' rights."    Id., ¶28.    This concurrence says no such
thing. While Board composition is a right, it is statutory, not
                                                      (continued)
                                5
                                                                    No.   2015AP2375.rgb

statutory       creations.       Accordingly,         they     remain     within     the

authority of the legislature to alter.                       And while the state

legislature delegated a broad measure of self-governance to the

City     with     respect     to     the       ERS,     the     people's         elected

representatives       exempted     from    that    transfer     of    authority      any

changes      to   city    employees'       benefits,        annuities,     and     other

rights.      What the legislature gives, it may take away——excluding

any vested benefits.           Stoker v. Milwaukee Cty., 2014 WI 130,

¶24,   359 Wis. 2d   347,     857 N.W.2d 102   ("[A]    right    that   is

unvested, by definition, can be taken away.").

       ¶52    One dissent accuses the court of "roam[ing] the state

looking for good ideas to enact" and legislating instead of

adjudicating.        Justice Kelly's dissent, ¶¶103, 115.                    Whether a

smaller Board is a better idea than a larger Board is irrelevant

to me.       Discerning the meaning of a law is the essence of the

judicial function.           It requires the application of canons of

interpretation, which serve as "guides to solving the puzzle of

textual meaning, and as in any good mystery, different clues

often point in different directions."                   Scalia & Garner, supra



constitutional. Accordingly, the legislature may change it, and
that would certainly impact members' rights.       Because Board
composition is an "other right" the City may not modify it; the
legislature withheld this power from the City in its otherwise
broad delegation of authority to the City.          This is not
"illogic"; it is fundamental law. See Relyea v. Tomahawk Paper &
Pulp Co., 102 Wis. 301, 304, 78 N.W. 412 (1899) ("[M]ere
statutory rights may be conferred upon such conditions as in the
wisdom of the legislature may seem best, and the conditions may
be changed from time to time, even as to existing rights, or
such rights may be taken away entirely, at the legislative
will.").


                                           6
                                                                      No.    2015AP2375.rgb

¶3, at 59.         While the principles of statutory interpretation are

stable, it is not "always clear what results the principles

produce."          Id. at 61.       Reaching a different result does not

equate       to     legislating.         Judges        "may    arrive       at     differing

reasonable         readings     because      the       legislature      used       imprecise

terms."          Daniel R. Suhr, Interpreting Wisconsin Statutes, 100

Marq. L. Rev. 969, 985 (citing Landis v. Physicians Ins. Co. of

Wis.,       2001 WI 86,    ¶26,     245 Wis. 2d 1,       628 N.W.2d 893).4

Statutory          "provisions     are     neither        to   be    restricted         into

insignificance,           nor   extended     to    objects     not    comprehended        in

them."       Ogden v. Saunders, 25 U.S. (12 Wheat.) 213, 332 (1827).

The dissents' interpretation would render insignificant, if not

altogether eliminate, the word "rights" from the text of the

session laws.             I reject such a "'viperine' construction that

kills the text."           Scalia & Garner, supra ¶3, at 40.                     I therefore

join       the    court    in    upholding       the    statutory       right      of   City




       4
       Apparently because the legislature did not define the word
"right" to encompass Board composition, Justice Kelly's dissent
would remove Board composition from its scope. Justice Kelly's
dissent, ¶124.     Of course, the legislature did not define
"right" at all. As this concurrence explains, the legislature's
linguistic imprecision does not relieve us of our obligation to
interpret the language the legislature did use.      I agree that
"[o]ur job in this case was not to delve into the [Session Laws]
to discover all of the other rights they might confer on the ERS
members . . . ."      Justice  Kelly's   dissent,   ¶127.     Our
responsibility was to interpret the word "rights" and determine
whether Board composition is among them.     The dissents do not
interpret the word but merely disagree with the majority's
analysis of it.


                                             7
                                                        No.    2015AP2375.rgb

employees to the legislatively-mandated5 composition of the ERS

Board.6

     ¶53   I   am   authorized   to   state   that   Justice   MICHAEL    J.

GABLEMAN joins this concurrence.




     5
       Justice Kelly's dissent misrepresents the scope of my
analysis.   Justice Kelly's dissent, ¶123.   It is not the fact
that the Session Laws mandate the composition of the Board that
removes the Board structure from the otherwise broad grant of
authority of the City.     That mandate, like any other in the
Session Laws, must be read in conjunction with the pivotal
language that constrains the City's ability to modify the
provisions governing the ERS under the "other rights" clause.
Not every "legislative specification" constitutes a "right" of
ERS members that the City may not disturb.
     6
       Justice Kelly's dissent criticizes my opinion for being
"short——to the point of nonexistence——on sources of law for its
conclusion."    Justice Kelly's dissent, ¶119.  We both analyze
the Session Laws, although we reach differing interpretations.
I rely on nine cases and four secondary sources, including
Black's Law Dictionary and Justice Antonin Scalia's renowned
treatise on textual interpretation, to support my eight-page
opinion.    Justice Kelly cites two cases in his sixteen-page
opinion, and no precedent or authorities whatsoever in the seven
pages he devotes to attacking my concurrence.


                                      8
                                                                       No.      2015AP2375.ssa


       ¶54   SHIRLEY S. ABRAHAMSON, J.                  (dissenting).           The statute

delegating authority to first class cities to administer their

own    retirement        systems    explicitly         states      that    the     statute's

purpose is to allow all first class cities "the largest measure

of     self-government        with     respect          to     pension         annuity    and

retirement systems[.]"             § 31, ch. 441, Laws of 1947.                      How can

this    statutory        statement        of     purpose      be    squared       with     the

majority's interpretation of the 1947 Law?                      It can't.

       ¶55   The idea espoused by the majority that the legislature

intended     to     afford       cities        "the    largest      measure       of     self-

government     with       respect     to       pension       annuity      and     retirement

systems"     but    did    not     intend      to     allow   cities      to     change   the

composition of their municipal pension boards (essentially the

governing bodies of their municipal retirement systems) borders

on the absurd.

       ¶56   In contrast to the majority, I would affirm the court

of appeals.        I conclude that the size, composition, or manner of

election of the Pension Board set forth in the 1947 Law and
section 36-14 of the City Charter may be amended, altered, or

modified.     Members of the Retirement System have the right to

have their benefit commitments fulfilled, but they do not have a

right to determine exactly how those benefit commitments are

fulfilled.         Thus, I conclude that the 2013 Milwaukee Charter

Amendment did not violate the 1947 Law or Section 36-14 of the

City    Charter     by    modifying       the       "annuities,     benefits       or    other

rights" of any persons who were members of the Retirement System
prior to the effective date of the Amendment.

                                                1
                                                               No.    2015AP2375.ssa


     ¶57       Rather   than     provide       a   detailed   critique     of   the

majority opinion, I set forth below the opinion I think should

have been written by the court.

                                     * * * *

     ¶58       This is a review of an unpublished per curiam decision

of the court of appeals affirming a judgment of the Circuit

Court    for    Milwaukee      County,   Timothy     G.   Dugan,     Judge.1    The

circuit court granted the motion of the City of Milwaukee, the

defendant, for summary judgment and denied the cross-motion for

summary judgment2 of one of the plaintiffs, the Milwaukee Police

Association.3      The circuit court entered judgment in favor of the

City dismissing the Unions' complaints.               The Unions appealed.

     ¶59       On the Unions' appeal, the court of appeals affirmed

the circuit court judgment in favor of the City.                     The court of

appeals concluded that the City did not violate the rights of

members of the City of Milwaukee Employes' Retirement System

when it amended section 36-15-2 of the City Charter to change




     1
       Milwaukee Police Ass'n v. City of Milwaukee, No.
2015AP2375, unpublished slip op. (Wis. Ct. App. Mar. 23, 2017).
     2
       For a discussion of cross-motions for summary judgment,
see Ziegler Co., Inc. v. Rexnord, Inc., 139 Wis. 2d 593, 595
n.1, 407 N.W.2d 873 (1987).
     3
       The plaintiffs are the Milwaukee Police Association and
its president, Michael Crivello (together referred to as "the
Milwaukee Police Association"), and the Milwaukee Professional
Fire Fighters Association, Local 215 and its president, David R.
Seager, Jr. (together referred to as "Local 215").      All four
plaintiffs will collectively be referred to as "the Unions."


                                           2
                                                               No.   2015AP2375.ssa


the size, composition, and manner of election of the Annuity and

Pension Board ("the Pension Board") of the Retirement System.4

       ¶60     The instant case presents a single issue:              whether the

City's enactment of Common Council File No. 131162 ("the 2013

Milwaukee Charter Amendment") amending section 36-15-2 of the

City       Charter   to   alter   the   size,   composition,    and    manner   of

election of the Pension Board amends, alters, or modifies the

"annuities, benefits or other rights of any persons who are

       4
       This opinion sometimes uses the word "employe" rather than
"employee." The court of appeals in Richland School District v.
Department of Industry, Labor & Human Relations, Equal Rights
Division, 166 Wis. 2d 262, 271 n.1, 479 N.W.2d 579 (Ct. App.
1991), explained why "employe" is sometimes used in opinions
instead of the significantly more common "employee" as follows:

       In a letter to the author, Professor Walter B.
       Raushenbush of the University of Wisconsin Law School
       explains why chapters 101 through 108, Stats., refer
       to "employe" when many well-meaning lawyers and judges
       refer to "employee":

               My father, Paul A. Raushenbush, drafted most
               of the original legislation [for ch. 108] in
               1930-31, and most of the amendments through
               the   mid-1960's.     He   was   director   of
               Wisconsin's     Unemployment      Compensation
               Department   (under   the   then    Industrial
               Commission) from roughly 1934 to 1967.       I
               well remember being aware that he strongly
               favored the spelling with "e"——"employe."
               And I recall asking him why, when "employee"
               was surely the more common spelling.       His
               answer was that the statutes must avoid
               confusion   between  worker    and   employer.
               Since "e" and "r" are right next to each
               other on the typewriter keyboard, there's a
               real risk that "employer" might be typed
               "employee," and vice-versa.     The confusion
               which this might cause could best be
               avoided, he said, by using "employe."


                                          3
                                                             No.    2015AP2375.ssa


members    of   the   system   prior   to   the    effective      date   of   such

amendment or alteration."5

     ¶61    The size, composition and manner of election of the

Pension Board were first detailed by the state legislature in

1937.      See § 7, ch. 397, Laws of 1937.                In 1947, the state

legislature granted all first class cities, including the City

of Milwaukee, the authority to amend the 1937 Law as applied to

their    retirement    systems,   except    that    "no    such    amendment    or

alteration shall modify the annuities, benefits or other rights


     5
       The Milwaukee Police Association sets forth four issues in
its petition for review:

     1. Whether a Municipality May Lawfully Disregard
     Specific Requirements the Legislature Has Placed on
     the Municipality, by Simply Passing an Ordinance at
     Odds with the Law?

     2. Whether Home Rule Allows the City to Avoid the
     Mandates Identified by the Legislature in the Session
     Laws of 1937 and 1947?

     3. Whether the Session Laws of 1937 and 1947 Vested
     ERS Members with the Right to Vote for and Seat ERS
     Board Members?

     4. Whether the Decision below Is in Conflict with the
     Decisions of this Court in Van Gilder v. City of
     Madison and Johnston v. City of Sheboygan?

     The Milwaukee Professional Fire Fighters Association, Local
215, sets forth a single issue in its petition for review:

     1. Whether a Municipality May Ignore the Legislature's
     Specific Mandates Regarding the Size and Composition
     of the Pension Board Simply by Passing its Own
     Ordinance?

     The single issue I present in effect addresses the issues
set forth in both petitions for review and is dispositive.


                                       4
                                                                  No.   2015AP2375.ssa


of   any    persons   who    are    members   of    the    system    prior     to    the

effective date of such amendment or alteration."                     See § 31, ch.

441, Laws of 1947 (emphasis added).

      ¶62    I conclude that the 2013 Milwaukee Charter Amendment

altering the size, composition, and manner of election of the

Pension Board is valid.               Neither the size, composition, nor

manner of election of the Pension Board is an annuity, benefit,

or other right of the members of the Retirement System.                            Thus,

the 2013 Milwaukee Charter Amendment does not modify "annuities,

benefits or other rights" of any persons who are members of the

Retirement System prior to the effective date of the amendment,

alteration, or modification.

      ¶63    Accordingly, I would affirm the decision of the court

of appeals.

                                          I

      ¶64    The facts are brief and undisputed.               In 2013, the City

of   Milwaukee     amended    section     36-15-2     of    the     Milwaukee       City

Charter.      This 2013 Milwaukee Charter Amendment provision sets
forth the membership of the Pension Board; it changed the size

and composition of the Pension Board and the manner in which

Pension Board members were elected.

      ¶65    Prior    to    2013,   the   Pension     Board,      which      had    been

changed     from   its     original    size   and    composition        by    a     1972

amendment to the City Charter, was made up of eight members:

three actively employed city employees elected to the Pension

Board by actively employed city employees; one retiree elected



                                          5
                                                                        No.    2015AP2375.ssa


by retirees; three appointed by the President of the Common

Council; and the City's elected Comptroller, ex officio.

       ¶66      The    2013    Milwaukee         Charter      Amendment       added     three

mayoral appointments to the Pension Board for a total of eleven

members.         The 2013 Milwaukee Charter Amendment also dictated

that       of   the    three     actively       employed      city    employees       on    the

Pension Board, one must be an active employee of the police

department,           one   must    be     an       active    employee    of     the       fire

department, and the remaining member must be an active employee

of a non-public safety department.                      Only active police officers

may vote to elect the required Pension Board member from the

police department.             Only active fire fighters may vote to elect

the    required        Pension     Board    member      from    the    fire    department.

Finally,        only    active     general      (i.e.,       non-public       safety)      city

employees may vote to elect the required Pension Board member

from a non-public safety department.

       ¶67      The Milwaukee Police Association commenced the instant

lawsuit, seeking a declaratory judgment that the 2013 Milwaukee
Charter Amendment violated the Retirement System members' vested

rights in the size and composition of the Pension Board and the

Retirement System members' vested right to elect members to the

Pension Board without being limited to voting only for members

in    their     same    employment       classification.6             Local    215    of    the

Milwaukee Professional Fire Fighters Association was allowed to



       6
       The Unions sometimes refer to their purported right as the
right to proportional representation on the Pension Board.


                                                6
                                                                      No.   2015AP2375.ssa


intervene, and its position is essentially the same as that of

the Milwaukee Police Association.

     ¶68    The circuit court granted summary judgment in favor of

the City and denied the Milwaukee Police Association's cross-

motion for summary judgment.                The circuit court concluded that

the members of the Retirement System did not have "a specific

right to the makeup of the [Pension Board]" and that the 2013

Milwaukee    Charter       Amendment        modifying         "the    makeup     of    the

[Pension    Board]      does    not    affect      any    of    the    rights    of    the

members . . . ."        The circuit court entered judgment in favor of

the City.    The Unions appealed to the court of appeals.

     ¶69    The   court    of       appeals      affirmed      the    judgment   of    the

circuit court.          It "conclude[d] that the City is entitled to

amend, on a prospective basis, matters related to the                                 size,

composition,      and    manner      of   election       of    the    pension    board[]

because the members of the retirement system do not have any

rights in those matters."7

     ¶70    The court granted the Unions' petition to review the
decision of the court of appeals.                  For the reasons set forth, I

would affirm the decision of the court of appeals.

                                            II

     ¶71    The    court       is   asked     to   determine         the    meaning    and

validity of the 2013 Milwaukee Charter Amendment.                              These are

questions of law that this court decides independently of the

     7
       Milwaukee Police Ass'n v. City of Milwaukee, No.
2015AP2375, unpublished slip op., ¶42 (Wis. Ct. App. Mar. 23,
2017).


                                            7
                                                 No.   2015AP2375.ssa


circuit court and court of appeals, benefiting from the analyses

of the latter two courts.    Megal Dev. Corp. v. Shadof, 2005 WI
151, ¶8, 286 Wis. 2d 105, 705 N.W.2d 645.

                               III

     ¶72   To respond to the questions of law presented, I begin

by examining the relevant 1937 and 1947 Laws the legislature

enacted and the City's history of amending its Charter regarding

the composition and election of members of the Pension Board.

     ¶73   In 1937, the legislature created the Pension Board and

granted it administrative authority over the operation of the

Retirement System.8   The 1937 Law detailed the membership of the

Pension Board as follows:

     (2) MEMBERSHIP.    The membership of the board shall
     consist of the following:

     (a) Three members to be appointed by the chairman of
     the common council or other governing body (subject to
     the confirmation by such common council or other
     governing body), for a term of three years,

     (b) The city comptroller ex-officio,

     (c) Three employe members who shall be members of the
     retirement system and who shall be elected by the
     members of the retirement system for a term of three
     years according to such rules and regulations as the
     board shall adopt to govern such election.        The
     initial terms of the first three members so elected
     shall expire at the end of one, two and three years,

     8
       § 7, ch. 396, Laws of 1937.   Section 7(1) states:   "The
general administration and responsibility for the proper
operation of the retirement system and for making effective the
provisions of this act are hereby vested in an annuity and
pension board which shall be organized immediately after the
first four members provided for in this section have qualified
and taken the oath of office." § 7(1), ch. 396, Laws of 1937.


                                8
                                                               No.   2015AP2375.ssa

    respectively. Following the completion of the initial
    terms, the terms of the office of such members shall
    be three years.
§ 7(2), ch. 396, Laws of 1937.

    ¶74     To     allow   cities       "the   largest    measure      of    self-

government       with   respect    to    pension    annuity    and     retirement

systems,"    in    1947,   the    legislature      empowered   "cities      of   the

first class," including the City of Milwaukee, as follows:

    to amend or alter the provisions of [the 1937 Law] in
    the manner prescribed by section 66.01 of the
    statutes;   provided  that   no  such   amendment  or
    alteration shall modify the annuities, benefits or
    other rights of any persons who are members of the
    system prior to the effective date of such amendment
    or alteration.9
    ¶75     The 1947 Law explicitly granted employees "a vested

right" to the "annuities and other benefits" offered by the

Retirement System and declared that these rights "shall not be

diminished or impaired by subsequent legislation or by any other

means without [members'] consent."                 See § 30(2)(a), ch. 441,

Laws of 1947.

    ¶76     The City codified the pertinent part of the 1947 Law
in section 36-14 of its Charter as follows:

    36-14. Home Rule. For the purposes of giving to cities
    of the first class the largest measure of self-
    government with respect to pension, annuity and
    retirement systems compatible with the constitution
    and general law, it is hereby declared to be the
    legislative policy that all future amendments and
    alterations to this act are matters of local affair
    and government and shall not be construed as an
    enactment of statewide concern.   Cities of the first
    class are hereby empowered to amend or alter the

    9
        § 31, ch. 441, Laws of 1947 (emphasis added).


                                         9
                                                                            No.   2015AP2375.ssa

       provisions of this act in the manner prescribed by s.
       66.0101, Wis. Stats., provided that no such amendment
       or alteration shall modify the annuities, benefits or
       other rights of any persons who are members of the
       system prior to the effective date of such amendment
       or alteration.
Milwaukee Charter § 36-14 (emphasis added).

       ¶77    Since       the     enactment           of     the     1947     Law     and    the

codification of pertinent parts in section 36-14 of the City

Charter, the City has amended the size, composition, and manner

of election of the members of the Pension Board.                                  For example,

in    1967,    the    City       Charter        was    amended       to     delete    obsolete

provisions and to revise language pertaining to elected active-

employee      members       of   the      Pension          Board   who    reach      compulsory

retirement age during their respective terms.                               In 1972, a new

position on the Pension Board was created to be filled by a

retired city employee elected by other retired city employees.

In 1980, the term of Pension Board members was extended from

three to four years except for the City Comptroller, whose term

remained ex officio.               In 1996, the term of the three Pension

Board members appointed by the President of the Common Council

was reduced from four to two years.

       ¶78    The    instant       case    centers          around    the    2013     Milwaukee

Charter Amendment altering the size, composition, and manner of

election      of    the     members       of     the       Pension    Board.         The    2013

Milwaukee Charter Amendment added three mayoral appointments to

the   Pension       Board    for    a     total       of    eleven    members.         It   also

directed that of the three actively employed city employees on

the Pension Board, one must be an active employee of the police
department,         one   must      be     an     active       employee       of     the    fire

                                                10
                                                                  No.    2015AP2375.ssa


department, and the remaining member must be an active employee

of a non-public safety department.                 Only active police officers

may vote to elect the required Pension Board member from the

police department.             Only active fire fighters may vote to elect

the   required      Pension      Board    member    from    the   fire    department.

Finally,     only    active      general       (i.e.,    non-public     safety)     city

employees may vote to elect the required Pension Board member

from a non-public safety department.

                                           IV

      ¶79    This court must determine whether the 2013 Milwaukee

Charter Amendment altering the size, composition, and manner of

election of the members of the Pension Board violates the 1947

Law and section 36-14 of the City Charter.

      ¶80    I begin with the texts of the 1947 Law and section 36-

14 of the City Charter.                The 1947 Law and section 36-14 of the

City Charter discussed above contain identical language.                            They

both acknowledge a grant of authority to first class cities to

amend, alter, or modify the City Charter, with one exception:
"[N]o such amendment or alteration shall modify the annuities,

benefits or other rights of any persons who are members of the

system      prior   to    the     effective       date    of   such     amendment     or

alteration."10

      ¶81    Everyone seems to agree that voting for election of

members of the Pension Board does not fall within "annuities or

benefits"     under      the    1947    Law.      The    questions    presented      are

      10
       § 31, ch. 441, Laws of 1947; Milwaukee City Charter § 36-
14 (emphasis added).


                                           11
                                                                     No.   2015AP2375.ssa


whether voting for election of members of the Pension Board and

retaining a Pension Board of a particular size and composition

fall within the phrase "other rights" in the 1947 Law.

      ¶82    The    Unions    argue    that    one      of   their    "other    rights"

protected from amendment or alteration under the 1947 Law and

section 36-14 of the City Charter is the right to a Pension

Board that is of a particular size and composition and whose

members are voted for in a particular manner.

      ¶83    Resolving the meaning of the legislative phrase "other

rights" may be aided by applying the ejusdem generis canon of

statutory interpretation.             This canon of interpretation "uses

context to elicit meaning from statutory language" and provides

that "when general words follow specific words in the statutory

text, the general words should be construed in light of the

specific words listed."            Milwaukee Journal Sentinel v. DOA, 2009
WI 79, ¶44, 319 Wis. 2d 439, 768 N.W.2d 700 (quoting State v.

Quintana, 2008 WI 33, ¶27, 308 Wis. 2d 615, 748 N.W.2d 447).

      ¶84    The specific words "annuities" and "benefits" may thus
guide the meaning of the phrase "other rights."                      Adhering to the

canon of ejusdem generis and construing general words in light

of the specific words in the same list, I conclude that the

general words "other rights" in the 1947 Law and section 36-14

of   the    City    Charter   refer,    as    do   the       words   "annuities"     and

"benefits,"        to   members'    financial      or    monetary      advantages     or

services rendered to members.                Accordingly, under the language

of the 1947 Law and section 36-14 of the City Charter, first
class cities are authorized to amend the 1937 Law, but no such

                                         12
                                                              No.    2015AP2375.ssa


amendments       may   alter    any   members'    annuities,        benefits,    or

members' rights to financial or monetary advantages or services

to which they have become entitled prior to the effective date

of the amendment.

    ¶85     The Unions' claimed right to a Pension Board of a

particular       size,   composition,       and   manner     of     election     is

inconsistent with my interpretation of "other rights" under the

1947 Law and section 36-14 of the City Charter.11                    The Unions'

claimed right is unlike an annuity or a retirement benefit,

which contemplate the payment of money or delivery of a service

to a beneficiary.

    ¶86     My conclusion that the Unions do not have a right to a

Pension Board of a particular size, composition, and manner of

election is supported by the case law.

    ¶87     In     Wisconsin     Professional       Police   Ass'n,     Inc.     v.

Lightbourn, 2001 WI 59, 243 Wis. 2d 512, 627 N.W.2d 807, the

plaintiffs challenged the constitutionality of a statute making

numerous changes to the Wisconsin state retirement system.                      The
statute's    changes     were   "relat[ed]    to:      benefit      improvements,

    11
       The Unions also argue that their right in the size,
composition, and manner of election of the Pension Board is
established in their collective bargaining agreements.      The
collective bargaining agreements state: "The City agrees not to
diminish any contractual pension and annuity rights presently
vested in any employee including any rights enumerated herein."
I reject the Unions' interpretation of their collective
bargaining agreements for the same reason I reject their
interpretations of the 1947 Law and section 36-14 of the City
Charter. The reference to "pension and annuity rights" does not
refer to a right to determine how those benefit obligations are
fulfilled.


                                       13
                                                                     No.   2015AP2375.ssa


interest      crediting,      variable         annuity       option,       contribution

credits for employers, death benefits, credit for legislative

service, recognition of income and capital gains and losses in

the   fixed    retirement     investment        trust    and     affecting       certain

actuarial      assumption         and   liabilities          under     the     Wisconsin

retirement     system."       Lightbourn,        243 Wis. 2d 512,         ¶39.     The

court rejected the plaintiffs' argument in Lightbourn that these

changes amounted to an unconstitutional taking, explaining that

participants in the Wisconsin retirement system have a right to

have their benefit commitments fulfilled, but they do not have a

"right to determine exactly how employers fulfill their benefit

commitments."       Lightbourn, 243 Wis. 2d 512, ¶179.

      ¶88     In   Bilda v. Milwaukee County, 2006 WI App 57, 292
Wis. 2d 212,       713 N.W.2d 661,     the    plaintiffs          brought    a   class

action lawsuit against Milwaukee County alleging that changes to

the   Milwaukee          County     Ordinances         governing       the     county's

retirement system constituted an unconstitutional taking.                             The

challenged     ordinance     changed     the     way    in    which    administrative
expenses are paid.

      ¶89     Discussing and applying Lightbourn, the Bilda court of

appeals rejected the plaintiffs' challenge, concluding that "the

system participants do not have a right to dictate how, within

the requirements and limitations imposed by law, the system is

administered and funded on a day-to-day or year-to-year basis."

Bilda, 292 Wis. 2d 212, ¶14.

      ¶90     The Unions' claimed right to the size, composition,
and manner of election of the members of the Pension Board is

                                          14
                                                                    No.    2015AP2375.ssa


akin to asserting the rights the Bilda court rejected, namely

the   rights    to      dictate    how    employers     fulfill       their          benefit

commitments and how the system is administered on a day-to-day

basis.

      ¶91    Moreover,      the     Unions'      analyses      of     statutory          and

constitutional home rule are misguided.                 Under a statutory home

rule analysis, a four-factor test is used to determine whether a

statute preempts a local ordinance.                  "A municipal ordinance is

preempted if (1) the legislature has expressly withdrawn the

power of municipalities to act; (2) it logically conflicts with

state     legislation;      (3)     it     defeats     the     purpose          of    state

legislation;       or     (4)     it      violates     the     spirit           of     state

legislation."        DeRosso Landfill Co. Inc. v. City of Oak Creek,

200 Wis. 2d 642,      651-52,        547 N.W.2d 770     (1996)       (footnotes

omitted).      The instant case does not involve these situations.

      ¶92    First, the legislature has not expressly withdrawn the

power of municipalities to act regarding the 1937 Law.                           Instead,

the   1947   Law     granted      first    class     cities    like       the    City    of
Milwaukee the power to amend the 1937 Law as it applies to the

retirement system except that "no such amendment or alteration

shall modify the annuities, benefits or other                         rights of any

persons who are members of the system prior to the effective

date of such amendment or alteration."                   As I explained above,

the   2013   Milwaukee       Charter      Amendment     does    not       modify       "the

annuities, benefits or other rights" of any persons who were

members of the Retirement System prior to the effective date of
the amendment or alteration.

                                           15
                                                                     No.    2015AP2375.ssa


     ¶93    Second, the 2013 Milwaukee Charter Amendment does not

logically    conflict       with   the     1947    Law.12      The    2013       Milwaukee

Charter Amendment does not contradict the directive in the 1947

Law that a municipality may not alter, amend, or modify the

annuities, benefits, or other rights of any persons who are

members    of    the   system      prior    to    the     effective        date    of   the

amendment.

     ¶94    Third, the 2013 Milwaukee Charter Amendment does not

defeat the purpose of the 1947 Law.                 An ordinance may be invalid

if it frustrates the purpose of a legislative enactment.13

     ¶95    The purpose of the 1947 Law was to allow cities "the

largest    measure     of    self-government         with     respect       to     pension

annuity    and   retirement        systems"       while     protecting      against      an

amendment or alteration that modifies the annuities, benefits,

or other rights of persons who were members of the retirement

system prior to the effective date of an amendment.14                             The 2013

     12
       See   Wisconsin's   Envt'l  Decade,  Inc.   v.  DNR,   85
Wis. 2d 518, 534-35, 271 N.W.2d 69 (1978) (a city ordinance
preventing chemical    treatment in Madison lakes logically
conflicted with the DNR's statutory power to "supervise chemical
treatment of waters").
     13
       In Wisconsin's Environmental Decade, Inc. v. Department
of Natural Resources, 85 Wis. 2d 518, 535-36, 271 N.W.2d 69
(1978), for example, the court stated that even assuming that
the ordinance and statute at issue are not "logically
conflicting," the ordinance was nevertheless invalid because it
frustrated the state program of water resource management and of
vesting authority over the state's navigable waters in the
Department of Natural Resources.
     14
          See § 31(1), ch. 441, Laws of 1947 (emphasis added):

     For the purpose of giving to cities of the first class
     the largest measure of self-government with respect to
                                                     (continued)
                               16
                                                                No.   2015AP2375.ssa


Milwaukee       Charter   Amendment     is   a   lawful     exercise       of   the

authority granted to first class cities under the 1947 Law,

fulfills the purpose of the 1947 Law, and does not make any

prohibited amendment, alteration, or modification to members'

annuities, benefits, or other rights.

       ¶96    Fourth   and   finally,    nothing   in     the    2013    Milwaukee

Charter Amendment supports the Unions' argument that changes to

the size, composition, and manner of election of the Pension

Board violate the spirit of the 1947 Law.15                 Rather, the 2013

Milwaukee Charter Amendment comports with the spirit of the 1947

Law:        The 1947 Law allows cities the largest extent of self-

government       possible     while     protecting      against         amendment,

alteration, or modification of members' annuities, benefits, or

other rights.

       pension annuity and retirement systems compatible with
       the constitution and general law, it is hereby
       declared to be the legislative policy that all future
       amendments and alterations to this act are matters of
       local affair and government and shall not be construed
       as an enactment of statewide concern.    Cities of the
       first class are hereby empowered to amend or alter the
       provisions of this act in the manner prescribed by
       section 66.01 of the statutes; provided that no such
       amendment or alteration shall modify the annuities,
       benefits or other rights of any persons who are
       members of the system prior to the effective date of
       such amendment or alteration.
       15
       In Anchor Savings & Loan Ass'n v. Equal Opportunities
Commission, 120 Wis. 2d 391, 397-99, 402, 355 N.W.2d 234 (1984),
the court concluded that the legislature had "adopted a complex
and comprehensive statutory structure" regulating credit and
lending, as well as a "complete, all-encompassing plan"
regulating savings and loan associations, rendering the Madison
ordinance at issue void as "contrary to the spirit" of the
legislation.

                                        17
                                                                 No.   2015AP2375.ssa


       ¶97    The Unions' constitutional home rule argument fares no

better.       The Home Rule Amendment to the Wisconsin Constitution

reads:       "Cities and villages organized pursuant to state law may

determine their local affairs and government, subject only to

this constitution and to such enactments of the legislature of

statewide concern as with uniformity shall affect every city or

every    village.         The   method    of   such      determination    shall   be

prescribed by the legislature."             Wis. Const. art. XI, § 3(1).

       ¶98    The    Unions      argue    that     although     the    legislature

declared that any future modifications to the Retirement System

would be a matter of local concern, it specifically excepted

from that grant of authority the ability to modify rights that

had already accrued.            However, as I explained above, members of

the Retirement System do not have a right in a Pension Board of

a particular size, composition, or manner of election.

       ¶99    Before      concluding,      I     pause     to   acknowledge       the

implications of the Unions' asserted right in the instant case.

Recognizing         the    Unions'       claimed      right     to     proportional
representation on the Pension Board or to a Pension Board of a

particular size, composition, and manner of election would limit

to a breathtaking extent the City's authority to amend the 1937

Law.     If members are vested with the right to a Pension Board of

a particular size, composition, and manner of election based

upon the date at which the member joined the Retirement System,

must the City create new pension boards that administer the

Retirement System for different classes of members?                    If the 2013
Milwaukee Charter Amendment is invalid, is the 1972 amendment,

                                          18
                                                                     No.    2015AP2375.ssa


which added the retiree position on the Pension Board, invalid

for the same reasons?             On what possible basis would adding a

seat    in   1972   be    valid,   but       adding   three        seats    in    2013   be

invalid?      Multiple     boards       of    various      sizes    and    compositions

administering       the   Retirement         System       to    numerous    classes       of

Retirement System members would be an unworkable system.

                                             V

       ¶100 The size, composition, or manner of election of the

Pension Board set forth in the 1947 Law and section 36-14 of the

City Charter may be amended, altered, or modified.                              Members of

the    Retirement    System    have      the      right    to    have    their     benefit

commitments fulfilled, but they do not have a right to determine

exactly how those benefit commitments are fulfilled.                              Thus, I

conclude     that   the    2013    Milwaukee        Charter       Amendment       did    not

violate the 1947 Law or section 36-14 of the City Charter.                               The

2013 Milwaukee Charter Amendment did not "modify the annuities,

benefits or other rights" of any persons who were members of the

Retirement     System     prior    to    the      effective       date     of    the    2013
Milwaukee Charter Amendment.

                                        * * * *

       ¶101 For the reasons set forth, I dissent.

       ¶102 I am authorized to state that Justice ANN WALSH

BRADLEY joins this dissent.




                                             19
                                                                           No.    2015AP2375.dk


      ¶103 DANIEL KELLY, J.                (dissenting).          Well, this is surely

curious.         Today, the court manufactured and conferred on the

employee members of the Employee Retirement System of Milwaukee

("ERS")     a    right     to    proportional           representation           on   the   ERS

Annuity and Pension Board (the "Board").                         We also manufactured

and conferred on them the right to conduct at-large (as opposed

to   class-based)        elections         for       their   representatives.           These

rights      don't    actually        exist       anywhere       in   the     constitution,

statutes, regulations, or common-law, so we had to create them

ex   nihilo.        They    may      be    good       and    salutary   rights        for   the

employee members to have, but this is a question not given to

the judiciary to answer.                  We have no mandate to roam the state

looking for good ideas to enact.                      We exhaust our commission when

we pronounce the law as applied to the case before us, and we

should be content with that.                      We were definitely not content

with that role today.

      ¶104 The court found the employee members' right to elect

no fewer than 3/8's of the Board's members (after accounting for
the retired employees' representative added in 1972), and the

right to an undivided franchise, in this distinctly pedestrian

language:

      The membership            of   the     board      shall    consist         of   the
      following:

      (a) Three members to be appointed by the chairman of
      the common council or other governing body (subject to
      the confirmation by such common council or other
      governing body), for a term of three years,

      (b)       The city comptroller ex-officio,


                                                 1
                                                                     No.    2015AP2375.dk

       (c) Three employe members who shall be members of the
       retirement system and who shall be elected by the
       members of the retirement system for a term of three
       years according to such rules and regulations as the
       board shall adopt to govern such election. . . .
§ 7(2), ch. 396, Laws of 1937 (the "1937 Law").

       ¶105 If, as the court says, the employees' rights come from

this statute, we ought to be able to find them there.                                This

presents a simple matter of statutory construction.                          Typically,

when we set out to discover the meaning of a statute, we start

with its language.            See State ex rel. Kalal v. Circuit Court for

Dane    Cty.,    2004 WI 58,     ¶45,    271 Wis. 2d 633,    681 N.W.2d 110

("[S]tatutory interpretation 'begins with the language of the

statute.    If the meaning of the statute is plain, we ordinarily

stop the inquiry.'" (citation omitted)).

       ¶106 Here, however, this method hits an immediate dead-end.

The 1937 Law does not say the employees have a right to a

minimum percentage of board seats.                   Nor does it so much as imply

the employees have a right to elect their representatives at

large,   rather    than       by   class.       To    the   extent   this     statutory

provision mentions the employees at all, it simply says the

Board    will    contain      three   employee        representatives,       and   those

representatives will be elected by the employees.                          Our standard

method of statutory construction tells us to stop here and tell

the    members    of    the    Milwaukee    Police      Association        ("MPA")    and

members of the Milwaukee Professional Fire Fighters Association

("MPFFA") that the rights they seek are not there.

       ¶107 But perhaps this is one of those instances in which
the claimed statutory rights are not immediately apparent, and


                                            2
                                                                         No.    2015AP2375.dk


fluoresce only in the presence of the violation.                             The court said

the City trespassed on the employees' rights when, in a 2013

city       charter      amendment     ("2013        Amendment"),        it     added    three

mayoral appointees to the Board and established voting classes.

See majority op., ¶4.               With respect to the latter revision, the

amendment provides that members of the MPA would vote for one of

their own to represent them on the Board, members of the MPFFA

would do the same, and the remaining employees would vote for a

third representative.               See Milw., Wis., Charter Ord. § 36-15-

2(a-3)(c).

       ¶108 So let's compare the results of the 2013 Amendment to

the    provisions        of   the   1937     Law.       Before    the    amendment,       the

employees had three representatives on the Board.                                  After the

amendment, the employees had three representatives on the Board.1

Before the amendment, the employee representatives were "elected

by the members of the retirement system."                         See § 7(2)(c), ch.

396,       Laws   of     1937.        After       the    amendment,          the     employee

representatives were "elected by the members of the retirement
system."          See    Milw.,      Wis.,    Charter      Ord.    § 36-15-2(a-3)(c).

True, they were elected by classes, but each class is composed

exclusively of members of the retirement system.                                   Therefore,

because no one but a member of the retirement system voted for

any of the employee representatives, it is necessarily true that


       1
       The employees also gained an ally when, in 1972, the City
added a representative of retired employees to the Board.
Nothing in the 2013 amendment affected that position.        See
Milw., Wis., Charter Ord. § 36-15-2(d).


                                              3
                                                              No.   2015AP2375.dk


they   were    each   "elected   by   the   members     of    the    retirement

system."      So the alleged violation fluoresces nothing.

       ¶109 It is, however, entirely understandable that the MPA

and the MPFFA would not favor the 2013 Amendment——it reduced the

employee members' influence on the board from 3/8's to 3/11's.

And voting by class means the MPA and the MPFFA cannot elect

more than one of their members to the Board.                 But the question

we are to answer is not whether the 2013 Amendment is good for

the MPA or MPFFA; it is whether the City had the authority to

enact it.

       ¶110 The authority to alter the administration of the ERS

came from a 1947 statute——the same statute, ironically, that the

court says restricts the City's authority to do what it did:

       For the purpose of giving to cities of the first class
       the largest measure of self-government with respect to
       pension annuity and retirement systems compatible with
       the constitution and general law . . . [c]ities of the
       first class are hereby empowered to amend or alter the
       provisions of this act in the manner prescribed by
       section 66.01 of the statutes; provided that no such
       amendment or alteration shall modify the annuities,
       benefits or other rights of any persons who are
       members of the system prior to the effective date of
       such amendment or alteration.
§ 31(1), ch. 441, Laws of 1947 ("1947 Law").                  The legislature

decided that the City is to have the "largest measure of self-

government," with respect to the ERS, that is "compatible with

the constitution and general law."

       ¶111 To accomplish that purpose, the 1947 Law explicitly

and     unambiguously     authorized        "[c]ities        of     the   first
class . . . to amend or alter the provisions of this act," which

includes the size of the board and the manner of its elections.
                               4
                                                                         No.    2015AP2375.dk


Id.    This broad delegation of authority to the City is subject

only   to    the    restriction        that,       as   relevant      here,    it   may   not

"modify       the . . . other           rights"         of      the     ERS's       members.

Consequently,        unless      the     employee        members       can     identify     a

specific      right     the   2013       Amendment           violated,       this   statute

unquestionably says the City may do what it did.

       ¶112 The court started its analysis on the weakest possible

footing.      It acknowledges, as it must, that "other rights" has

no statutory definition and that there is no actual language in

either the 1937 Law or the 1947 Law that creates the rights it

discovers today.         See majority op., ¶28.                    If we followed our

standard method of statutory construction, we would have quit

the field and informed the MPA and MPFFA that the rights they

sought cannot be found in any applicable source of authority.

But we didn't quit.

       ¶113 With no text upon which to rely, we thought to peer

behind      the    legislative    curtain          in   hopes    of    discovering        what

rights the legislature meant to confer, but forgot to put in the
act they actually adopted.               So the court turned to the purpose

of the 1947 Law.        Majority op., ¶29.               Assessing the purpose of a

statute can be helpful in discerning its plain meaning, but we

refer to the purpose to explain the text, not create substantive

rights.      "Statutory purpose is important in discerning the plain

meaning of a statute."            Westmas v. Creekside Tree Serv., Inc.,

2018 WI 12, ¶19, 379 Wis. 2d 471, 907 N.W.2d 68 (citing Kalal,

271 Wis. 2d 633, ¶48).



                                               5
                                                                            No.   2015AP2375.dk


      ¶114 The court fared no better questing after a legislative

purpose than it did with finding textual support for its desired

result.       The      best      it   could     do    was    an    observation          that   the

"'purpose of safeguarding the stability of pension systems' was

an important concern" for the legislature.                             Majority op., ¶31

(quoting § 31(2), ch. 441, Laws of 1947).                           The court quoted only

a sentence fragment because the sentence has nothing to do with

the   court's       project.           The     sentence      actually       refers       to    the

importance        of   a    pension      study       committee:        "For       the    further

purpose      of   safeguarding          the    stability       of    pension       systems      in

cities of the first class, the governing body shall appoint a

pension study commission which shall have jurisdiction over all

proposed amendments, alterations and modifications to existing

pension, annuity, or retirement systems."                           See § 31(2), ch. 441,

Laws of 1947.

      ¶115 It's anyone's guess how the importance of a pension

study commission relates to proportional voting rights or at-

large   elections.            Nonetheless,           the    court    immediately         divined
from this that what the legislature was really saying is that

"[s]afeguarding            ERS        stability       is     promoted        by     employee-

participation in the Board because it is employees, current and

past, for whom stability of the ERS is critical.                                  Preamble to

ch.   396,    Laws     of     1937."          Majority      op.,     ¶31.     It    certainly

couldn't have found support for that proposition in the Preamble

it cited, because the Preamble merely says, in full:                                     "An Act

relating to the establishment and administration of retirement
systems in cities of the first class for the payment of benefits

                                                6
                                                   No.   2015AP2375.dk


to the employes of such cities, and to the widows and children

of such employes."   Preamble to ch. 396, Laws of 1937.2

    2
        Even as legislative analysis, the court errs.    It says:

    Employees have the most to gain from a financially
    stable ERS because the ERS directly impacts their
    financial security upon retirement.   In addition, it
    is employees who will suffer most if ERS funds are
    lent to a cause that returns a worthless promissory
    note in exchange for the funds that the Board manages,
    as has occurred in other states.

Majority op., ¶32 (footnote omitted).

     But this just isn't so. The ERS's financial stability has
no effect on the employees' financial security at all.
Liability for retirement benefits belongs to the City, and the
City must pay them regardless of whether the ERS has any funds
to manage:

    [T]he payment of all pensions, annuities, retirement
    allowances, refunds, and other benefits granted under
    the provisions of this act and all expenses in
    connection with the administration and operation of
    the retirement system are hereby made obligations of
    the city and city agencies.

§ 27, ch. 441, Laws of 1947. And these obligations are due to
the employees as vested contractual rights that cannot be
reduced without their consent:

    The annuities and all other benefits in the amounts
    and upon the terms and conditions and in all other
    respects as provided in the law under which the system
    was established as such law is amended and in effect
    on the effective date of this act shall be obligations
    of such benefit contract on the part of the city and
    of the board administering the system and each member
    and beneficiary having such a benefit contract shall
    have a vested right to such annuities and other
    benefits and they shall not be diminished or impaired
    by subsequent legislation or by any other means
    without his consent.

§ 30(2)(a), ch. 441, Laws of 1947.

                                                         (continued)
                                 7
                                                                    No.    2015AP2375.dk


    ¶116 Et      voilà,    the    sum   total      of    the    law's     purpose:     A

declaration that a pension study commission would be important

to the stability of the retirement system, and a Preamble that

states the obvious.        Somehow, however, the court transmuted this

into the right to proportional representation on the Board and

at-large elections.        And it said its discovery was supported not

by some vague musings, but by the legislature's clear purpose:

"With that clearly stated purpose in mind, the phrase, 'other

rights'    easily     encompasses       employee         voting     rights     because

employee    members   of    the    Board     are    in    a    unique     position   to

oversee    the   Board's    use    of   funds      and    thereby       safeguard    the

financial stability of the ERS."              Majority op., ¶32.              If there

is hidden somewhere in there a legislatively-expressed purpose

having anything at all to do with voting rights, it is quite

obviously not clear.        But let's be frank.               It's not really there

at all.




     Actually, the people with             the most interest in the ERS's
financial stability are not the            employees, but the taxpayers of
the City of Milwaukee, who are             ultimately liable for the ERS's
financial obligations through               the imposition of additional
taxes:

    In order to meet the requirements of this act, the
    common council or other governing body or city agency
    is authorized to levy a tax annually, which tax shall
    be in addition to all other taxes such common council
    or other governing body or city agency has been
    authorized to levy upon all taxable property, real and
    personal.

§ 23(b), ch. 441, Laws of 1947.


                                         8
                                                                                 No.     2015AP2375.dk


       ¶117 We are not giving voice to the legislature's purpose.

We    are    defying       it.         The    legislature          said,       in   the        text   it

actually adopted, that the City has the authority to amend the

act, the very act that establishes the Board's composition and

describes      the     elections          of       its     members.         Upon         the    City's

exercise      of     its    legislatively-granted                  authority,          however,        we

imposed our will, our veto.                        Using the catch-all "other rights"

provision       as     a        window        into        the     hidden       depths          of     the

legislature's very soul, we purportedly saw its "clear purpose"

to create and preserve a right to proportional representation

and at-large elections, rights so critical to the preservation

of the retirement system that the legislature made no mention of

them at all.         What we should have seen were red flags sprouting

up all around us as we privileged judicially-intuited ephemera

over the text the people's representatives actually adopted.

       ¶118 If we were sitting as a legislature, the "purposes"

the   court     attributed         to        the    legislature          might      be    enough       to

conclude we should grant the employees the voting rights they
seek.       But as a court, our task is different.                             We are trying to

decide whether the legislature, in fact, did grant those rights.

On that question, the court's opinion provides no analysis or

information.           It       ticks    off        all    the     prudential          reasons        the

employees      ought       to    have    proportionate             representation              and    at-

large elections, but it never guides its analysis back to actual

legislative        text.          So     the       court        offers    no     non-legislative

justification for the court's decision.



                                                    9
                                                                    No.    2015AP2375.dk


        ¶119 Neither does the concurring opinion, which is long on

general rules of statutory construction, and short——to the point

of nonexistence——on sources of law for its conclusion.                                  Its

analysis rests on three propositions.              The first relates to the

author's fear that the City will act recklessly:                      "[T]he logical

extension of the dissents' position would be to allow the City to

disband the Employee Retirement System (ERS) Annuity and Pension

Board     (Board)     altogether,      thereby     eliminating            the         entire

administrative structure of the ERS."            Concurrence, ¶1.            The second

proposition    is    that    what   the    legislature        provides,      only       the

legislature may take away.          Specifically, it says allowing the City

to   change   the    Board's     composition     would    ignore       the       "textual

requirement of membership consisting of seven members——no more

and no less."       Id., ¶4.      And the third is that we must give the

"other    rights"     provision     something     to     do    to     save       it    from

surplusage.        None of these propositions support the rights the

court creates today.

        ¶120 The    concurrence's     first    proposition       is       none    of    our
concern.      Yes,    it    is   theoretically     possible         the    City       would

eliminate the Board.             But the legislature could do the same

thing, and the concurrence knows it.                See id., ¶7.                 Would we

tell the legislature the composition of the Board is now frozen

for all time because we are worried it might recklessly fiddle

with it, or even dispense with it altogether?                    If not, where do

we get the authority to say that to the City?                   Yes, the City may

act imprudently, something cities have always had the authority
to do.     We have never had a shepherd's crook with which to steer

                                          10
                                                                   No.   2015AP2375.dk


governmental entities away from unwise decisions, and we should

not be yearning after one.

       ¶121 Further, if the City chose to eliminate the Board, why

should that be a matter of any interest to us?                     The concurrence

says    this   would     "leav[e]      the    ERS    without   any        entity    to

administer or operate it."             Id., ¶5.       That presumes an awful

lot.    Perhaps the City would choose to replace the Board with a

managerial staff.            Such an arrangement would still allow the

system to operate.           But let's assume the City really does want

to sabotage the retirement system, and that it will do so by

eliminating the Board and leaving the management space entirely

void.      If that decision had the effect of altering or modifying

the members' annuities or benefits (by, for instance, making it

impossible to collect them), then we would have something to

say.       But only because the 1947 Law prohibits the City from

altering or modifying the members' annuities or benefits.                      See §

31(1), ch. 441, Laws of 1947 (providing that no "amendment or

alteration shall modify the annuities, benefits or other rights
of   any    persons    who    are   members   of    the   system    prior    to    the

effective date of such amendment or alteration.").

       ¶122 So the concurrence's first proposition expresses not a

legal concern, but a distrust in either the City's good faith or

its ability to avoid self-destructive decisions.                         Either way,

this is not a matter for judicial attention.

       ¶123 The       concurrence's      second       proposition——what            the

legislature gives, only the legislature may take——proves far,
far too much.         It proves so much, in fact, that it contradicts

                                        11
                                                                    No.    2015AP2375.dk


the legislature's express grant of authority to the City.                             The

concurrence says it sees in the 1937 Law a "textual requirement

of membership [in the Board] consisting of seven members——no

more and no less."         Concurrence, ¶4.           The legislature didn't say

the Board would never be larger or smaller than seven members,

of course.        It simply specified its composition.                     But if the

concurrence       is     right     about        the     effect     of      legislative

specifications, then the transfer of authority over the ERS to

the City completely failed.             Together, the 1937 Law and the 1947

Law specify all of the particulars of the ERS.                       So if the City

cannot change the Board's composition because it was specified

by the legislature, then the City may not change any part of the

ERS because the entirety of the program was established through

legislative       specification.           That,      however,     would     mean     the

legislature's directive that "[c]ities of the first class are

hereby empowered to amend or alter the provisions of this act,"

§ 31(1), ch. 441, Laws of 1947, has no meaning.

      ¶124 But the legislature's directive does have meaning.                          It
means what it so obviously says——the City may change any part of

the act (all of which are legislative specifications) so long as

it   does   not    alter    or    modify    annuities,          benefits,    or     other

rights.     The concurrence identified nothing about the Board's

composition       that     made    it      more       special     than      any     other

specification in the act.           And the legislature didn't breathe so

much as a word about the members having a right to a Board with

an unchanging composition.          Therefore, the City may change it as
readily as it may change any other legislative specification in

                                           12
                                                                 No.    2015AP2375.dk


the act.         And that means the concurrence's central rationale

directly contradicts what the legislature actually said.

      ¶125 Beyond        that,    the    concurrence    contradicts      itself    on

this very point.           Apparently, under certain circumstances the

concurrence does not identify, the City does have the authority

to change the composition of the Board.                Within two sentences of

saying     the   Board    must    have    seven    members    ("no    more   and   no

less"), it said the court's decision will not affect the City's

decision to increase the Board to eight members:

           Justice Abrahamson's dissent questions whether
      the court's decision in this case means that the 1972
      amendment, which added the retiree position to the
      Board (thereby expanding its membership to eight), is
      also invalid. That issue is not before us, no one
      apparently contested the 1972 amendment, and our
      decision in this case has no impact on that amendment.
Concurrence, ¶4 n.2 (citation omitted).

      ¶126 If      the    legislature's         specification   of     the   Board's

composition means the City may not change it, then increasing

the Board's membership to eight was self-evidently beyond the

City's authority.         If that is not so, then why may the City add
one member to the Board, but it cannot add three?                       Either the

concurrence is wrong, or the eighth seat must be removed as well

as   the   three    added    by   the    2013    Amendment.     The    concurrence

cannot have it both ways.

      ¶127 Finally, there is the third proposition——the concern

that we must define the full reach and scope of the "other

rights" provision.          With respect to this clause, the concurrence

said that "when the legislature does not define a term, it is up
to the judiciary to identify and declare its meaning, something
                                           13
                                                        No.    2015AP2375.dk


neither dissent attempts."      Id.,      ¶1.   The concurrence fears

that, unless we find something to put in the "other rights"

category, it might remain forever empty, a provision with no

work to do.     Our job in this case was not to delve the 1937 Law

and the 1947 Law to discover all of the other rights they might

confer on the ERS members (if any).        The MPA and the MPFFA came

to us claiming they had a right to a board of a certain size,

and a franchise of a particular composition.         Our job was simply

to look into the 1937 Law and the 1947 Law to see if those

rights were there.     If we don't find them, our commission is at

an end.

    ¶128 That doesn't mean the "other rights" provision has no

meaning.   There might be any number of rights in the 1937 Law or

the 1947 Law that this provision protects.        But we don't need to

know that to resolve this case.          We just need to know whether

the petitioners' claimed rights exist in those acts.               Anything

more is a pointless advisory opinion.

    ¶129 Ultimately,     the   concurrence      is   just      a    petitio
principii error, in which it assumed its conclusion as part of

its argument.     It expressed the error most succinctly when it

said that "[w]hile the state legislature precluded the City from

changing the composition of the Board, the legislature itself

retains this power."    Id., ¶7.        The first part of the sentence

contains the hidden assumption that the "other rights" clause

can turn a legislative specification into a right.            Because that

assumption is the sole motive force for the concurrence's entire
argument, the rationale rises or falls with its vitality.               But

                                   14
                                                                   No.    2015AP2375.dk


the "other rights" clause cannot accomplish what the concurrence

assumes it can.       It is not a source of rights, it only protects

rights   that    already    exist    elsewhere.          For    it   to     have    any

operative effect, therefore, the concurrence must identify an

already-existing right that the "other rights" clause can then

protect.

    ¶130 The concurrence did not identify a right to a specific

Board size, or a right to at-large elections; all it identified

were legislative specifications.                 Consequently, it identified

nothing for the "other rights" clause to protect.                        In fact, it

admitted the rights claimed by the MPA and MPFFA do not exist

(apart from the "other rights" clause) when it acknowledged the

legislature can change the Board's composition without impacting

any of the ERS members' rights.                See id.    So if the legislature

can change the Board without violating a right, why can the City

not do the same?         Because of the "other rights" provision, the

concurrence     says.      And    that    completes      the   petitio      principii

error.     If   the     members    have    no    right    to   a   specific     Board
composition as against the legislature, but they do have such a

right as against the City, it can only be because the "other

rights" clause created a right out of something that was not

otherwise a right.        How does the clause accomplish such a feat?

The concurrence did not say because it simply assumed it could,

and it baked that assumption into its conclusion.                        Classic.    We

should avoid such illogic.

                                          *



                                          15
                                               No.   2015AP2375.dk


    ¶131 Perhaps there is some gnosis to which I have not been

initiated that can explain what the court has done here, but I

don't see it.   I respectfully dissent.




                                16
    No.   2015AP2375.dk




1